Citation Nr: 0108289	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served in the United States military from June 
1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for heart 
murmur, and for arthritis claimed as due to heart murmur.  
The record discloses that the appellant filed a notice of 
disagreement as to both issues and that a statement of the 
case which addressed both issues was thereafter forwarded to 
the appellant.  However, in her February 2000 substantive 
appeal (VA Form 9) the appellant perfected her appeal only 
with respect to the issue of entitlement to service 
connection for heart murmur.  See 38 C.F.R. § 20.200 (2000).  
Accordingly, this is the only issue in appellate status. 

A preliminary review of the record reflects that in 
correspondence dated in February 2000, the appellant 
requested a hearing before RO personnel in this matter.  The 
record further reflects that notice of the scheduled hearing 
was forwarded to the appellant in June 2000.  In 
correspondence dated in July 2000, the appellant withdrew her 
request for a personal hearing.  The case was thereafter 
certified to the Board for appellate review.

Finally, the Board notes that in her July 2000 
correspondence, the appellant indicated that because of 
deteriorating health, she was no longer able to manage her 
administrative or financial affairs.  She requested that a 
family friend be appointed as her fiduciary for purposes of 
VA benefits.  See 38 C.F.R. § 3.353 (2000).  This request is 
referred to the RO for appropriate action.

The appellant, in a June 1998 Veteran's Application for 
Compensation or Pension (VA Form 21-526) raised a claim for a 
right leg disorder, including a lump on the right leg 
secondary to a heart disorder.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The Board also notes that a VA Form 21-526 received 
in February 2000 raised a claim for multiple sclerosis and 
that correspondence from the appellant's representative 
indicated that she was seeking entitlement to nonservice-
connected pension benefits.  These claims are also referred 
to the RO for appropriate action.


REMAND

The appellant is advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that the VA cannot assist in the development 
of a claim that is not well grounded).  This change in the 
law is applicable to all claims filed, as here, before the 
date of enactment of the Veterans Claims Assistance Act of 
2000 and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at that this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

First, the RO should clarify the type of military service the 
appellant performed from June 1970 to October 1971.  The DD 
Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge) indicated that the appellant served in 
the United States Marine Corps Reserve during that period and 
that her source of entry was the USMCR(C) Program.  The RO 
should clarify whether this service consists of active duty, 
active duty for training, or inactive duty training.

Second, the RO should make further efforts to develop all 
relevant VA and private treatment records.  In particular, 
the RO should attempt to develop additional records from the 
VA Outpatient Clinic in Orlando, Florida.  

In this regard, the appellant is hereby notified that the RO 
attempted to develop records that she identified from the 
Penn State Community Health Center.  However, October 1997 
correspondence from that facility reported "we have no 
records on this pt. Last seen in our office 1/93."  As the 
custodian of these records acknowledged treatment of the 
appellant but reported that those records were unavailable, 
the Board concludes that reasonable efforts have been made to 
develop those records and that further efforts to obtain 
those records will not be made absent new evidence tending to 
show that the records are obtainable.

The appellant is also notified that the RO attempted to 
develop records that she identified from Dr. G. Wheeler in 
Lebanon, Pennsylvania.  November 1997 correspondence from 
that physician's office reported that it had no records for a 
person with the appellant's current, married name.  However, 
June 1998 correspondence form the appellant reveals that 
prior to her current marriage she used two other last names 
and that a request to Dr. Wheeler to look in his records 
under those names might lead to the relevant records.  
Accordingly, further development for Dr. Wheeler's records 
should be attempted.

Further, August 1998 correspondence in the claims folder 
indicates that the Social Security Administration (SSA) 
planned to make a determination as regards entitlement to 
disability benefits for the appellant.  Any relevant SSA 
records should be associated with the claims folder.

Third, the Board notes that a heart murmur was noted on the 
appellant's June 1970 enlistment examination.  It was 
described as functional and was noted to disappear for the 
most part on sitting.  Her discharge examination noted a 
systolic murmur consistent with rheumatic mitral valvular 
disease.  A July 1998 statement from the appellant's mother 
noted that the appellant had rheumatic fever at age 3.  Post-
service treatment records reveal treatment for complaints of 
chest pain.  For these reasons, a medical examination should 
be requested in this case.  

The appellant is hereby notified that it is her 
responsibility to report for the examination scheduled in 
connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the service 
department for purposes of verifying the type 
of the appellant's service between June 1970 
and October 1971.  The service department 
should also be asked to clarify whether any 
service during that time was in the nature of 
active duty, active duty for training, or 
inactive duty training.  The information 
received should be associated with the claims 
folder.

2.  The RO should ask the appellant to 
provide the RO with information regarding any 
evidence of current or past treatment for a 
heart disorder and should assist her in 
obtaining such evidence.  She must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the RO, 
after making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the appellant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; explaining 
the efforts that it made to obtain those 
records; and describing any further action to 
be taken by the RO with respect to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
appellant's treatment at the 
Orlando, Florida VA Outpatient 
Clinic since April 1998; and

b.  All administrative and medical 
records compiled and/or utilized in 
connection with any award of Social 
Security Administration (SSA) 
disability benefits to the 
appellant.  The RO should proceed 
with all reasonable follow-up 
referrals that may be indicated by 
the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any 
adequately identified records sought, the 
RO shall notify the appellant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should make efforts to obtain 
non-federal records.  Where necessary, 
the appellant must adequately identify 
the records and provide any necessary 
authorization.  In particular, the RO 
should make further efforts to obtain all 
records pertaining to the appellant's 
treatment by Dr. G. Wheeler, 323 
Cumberland St., Lebanon, PA 17042.  The 
request to Dr. Wheeler should include the 
appellant's birth name and the name the 
appellant used during her prior marriage.  
If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

5.  After all additional evidence has 
been associated with the claims folder, 
the RO should schedule the appellant for 
a VA cardiology examination to determine 
the diagnoses of all heart disorders that 
are present, including any rheumatic 
heart disease or heart murmur.  After 
reviewing all the evidence of record, the 
physician should offer an opinion as to 
each of the following questions:

(a) What is the diagnosis, or 
diagnoses, of the appellant's heart 
disorder and, if ascertainable, 
state whether such disability stems 
from a disease process, an injury, 
or a congenital anomaly;

(b) What is the approximate date of 
onset of the heart disorder(s);

(c) Is it least as likely as not 
that such heart disorder(s) is 
causally related to a period of 
active service? or, alternatively; 

(d) If the heart disorder(s) pre-
existed a period of active service, 
did such disability undergo a 
permanent worsening beyond the 
natural progression of such 
disability during a period of active 
service?

The claims folder must be made available 
to and reviewed by the physician in 
connection with the report.  A complete 
rationale should be provided for all 
conclusions reached.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied. 

7.  The RO should thereafter readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issue presented. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


